Citation Nr: 1007430	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depression, and to include as 
secondary to the Veteran's service-connected right knee and 
right hip conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 2000 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) was considered in a 
March 2006 rating decision and, as the Veteran failed to 
appeal the decision within a year, the decision is final.  
Therefore, the Board will not include PTSD in its evaluation 
for this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


FINDINGS OF FACT

1.  The Veteran is service-connected for a right knee and 
right hip conditions.

2.  The probative evidence of record shows that the Veteran's 
psychiatric disorders are not due to any event or incident of 
the Veteran's period of active service, 
and were not caused or aggravated by his service-connected 
right knee and right hip condition.


CONCLUSION OF LAW

The Veteran is not shown to have a psychiatric disorder due 
to disease or injury that was incurred in or aggravated by 
service; nor are they shown to be proximately 
due to or the result of service-connected right knee and 
right hip condition.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2006, 
prior to the date of the issuance of the appealed November 
2006 rating decision.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  At the hearing, the record was 
held open for 30 days to allow the Veteran the opportunity to 
submit additional evidence.  The Veteran's representative 
submitted additional VA treatment records with a waiver of 
initial RO consideration of that evidence.  Review of the 
record shows that it contains numerous VA treatment records 
from the Togus VA Medical Center dated from 2006 to 2009.  In 
additional there are of record private treatment records and 
the records of the Social Security Administration.  It 
appears therefore, all available pertinent medical evidence 
has been obtained and added to the record.  Additionally, the 
Veteran was afforded a VA examinations in October 2006 and 
January 2008 that were fully adequate for the purposes of 
determining whether the Veteran's psychiatric disorders were 
related to his service-connected right hip and right knee 
conditions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. § 
3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  (The Board notes the changes to 38 C.F.R. § 3.310 
effective in October 10, 2006, but finds the previous version 
of 38 C.F.R. § 3.310 potentially more favorable to the 
Veteran).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran asserts that his psychiatric disorders are 
secondary to or aggravated by his service-connected right 
knee and right hip conditions.

The Veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
Veteran's examination upon induction, dated in September 
2000, revealed no psychiatric abnormalities.  Subsequent in-
service treatment notes similarly showed no psychiatric 
abnormalities.  

Post-service medical records reflect treatment for various 
psychiatric disorders since at least July 2002 when the 
Veteran was admitted to Queen's Medical Center.  Treatment 
notes from Castle Medical Center dated in December 2002 noted 
a diagnosis of psychotic disorder, not otherwise specified 
(NOS) and noted that the Veteran experienced auditory 
hallucinations and suicidal ideation.  Treatment notes also 
reported that the Veteran had used crystal methamphetamines 
daily until a week prior to admission.  

In October 2006, the Veteran was afforded a VA examination, 
it was noted that the Veteran's claims file was reviewed.  
The examiner stated that the Veteran had a long psychiatric 
history going back to his childhood.  The examiner reported 
that the Veteran had problems with methamphetamines and 
marijuana but had stopped using such substances.  The Veteran 
stated that he had been out of work for three years and 
attributed his inability to work to his mental health 
problems and his injured leg.  Mental status examination 
revealed that the Veteran's behavior was often inappropriate 
in that he became angry with others on a chronic basis.  The 
Veteran denied suicidal or homicidal thoughts on the day of 
examination, but stated that he had had these thoughts in the 
past.  

The examiner provided a diagnosis of psychotic disorder NOS 
and cognitive disorder NOS.  The examiner stated that it did 
not appear that the Veteran's service-connected right knee 
and hip conditions caused the Veteran's psychotic or 
cognitive disorders.  The examiner further stated that it was 
probable that the Veteran's chronic pain in the leg and hip 
aggravated the Veteran's depressive symptoms, but due to the 
complexity of the Veteran's history and presentation, it was 
not possible to quantify the extent of that aggravation.

The record contains VA treatment records dated from 2006 t0 
2009.  In October 2006 treatment notes from the VA medical 
center in Augusta, Maine (Augusta VAMC), the Veteran stated 
that his painful hip affected his mood and that he felt 
depressed about various issues including chronic right knee 
pain and his concern for family members in Hawaii after an 
earthquake.  

Treatment notes from the VA medical center in Togus, Maine 
(Togus VAMC), noted that the Veteran walked into the mental 
health clinic with complaints of thoughts of killing his 
community-based psychiatrist and cutting himself.  It was 
noted that the Veteran had run out of his medication five 
days prior and that he had had trouble sleeping.  The Veteran 
was hospitalized at the time for stabilization of mood and 
thought.  A diagnosis of psychosis NOS was provided and it 
was stated that this was most likely secondary to past 
methamphetamine and cannabis use.  

January 2007 treatment notes from the Augusta VAMC noted that 
the Veteran had had suicidal ideation but that he was unable 
to identify a precipitant other than running out of 
medications.  Additional January 2007 VAMC treatment notes 
stated that the among the Veteran's main recent stressors 
were increased attempts by his father to control his affairs 
and having run out of medication.

Treatment notes from the Togus VAMC dated in December 2007 
noted that the Veteran reported having been "depressed since 
birth" and had had multiple hospitalizations for suicide 
attempts between 1996 and 2007.  A diagnosis of depressive 
disorder NOS and polysubstance dependence was provided.  

The Veteran had a second VA examination in January 2008.  It 
was noted that the Veteran's claims file was reviewed prior 
to the examination.  The Veteran reported having erratic 
sleep and reported problems with his right knee and hip.  The 
Veteran stated that at times he felt depressed but that he 
believed that this was situational due to him not having his 
own place to live.  

The Veteran additionally stated that he received monthly 
testosterone which caused him to feel better and have more 
energy after his injection but he stated that he felt down 
and lost energy towards the end of the month.  The examiner 
provided diagnoses of schizoaffective disorder, depressed 
type, and opiate abuse.  The examiner further stated that the 
Veteran's service-connected right knee and hip condition had 
not permanently aggravated his psychiatric condition.  He 
stated that the Veteran's psychiatric conditions were life-
long and that the Veteran's service-connected condition had 
minimal impact on his day-to-day functioning.  The examiner 
stated that the Veteran's physical limitations and pain were 
minimal, and further stated that the Veteran could walk miles 
at a time and go to the gym.  The examiner opined that the 
Veteran's service-connected conditions did not affect the 
Veteran's social or vocational functioning or his mood.

Treatment notes dated in August 2008 show that the Veteran 
reported that he had been anxious and had had panic attacks 
due to the anniversary of his mother's death.  It was noted 
that the Veteran felt more comfortable than in the past as he 
had his own apartment.  VA mental health treatment records 
dated from August to November 2009 include entries by a VA 
Mental Health Clinical Social Worker who noted that the 
Veteran presented with a history of depression and anxiety 
which are directly related to his ongoing medical issues.  

Records of the Social Security Administration show that it 
was determined that the Veteran had severe impairments which 
included depression, anxiety, a knee disorder and obesity.  A 
December 2005 Disability Determination noted a primary 
diagnosis of mood disorders and a secondary diagnosis of 
migraine.  A March 2008 letter from the Veteran's attorney 
regarding his Social Security disability claim indicated that 
his disabilities included Kliefelter's syndrome, migraine 
headaches, a left knee disorder, sciatica, right hip 
bursitis, post-traumatic stress disorder, depressive disorder 
and asthma.  


Analysis

The Board does not find the Veteran's psychiatric disorders 
to be related to the Veteran's service, or proximately due to 
or aggravated by his service-connected right hip and right 
knee conditions.  

As stated above, in order to establish a service connection 
for the claimed disorder, there must be (1) a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, 12 Vet. App. at 253. 

In this case, while the Veteran clearly has a current 
diagnosis for a number of psychiatric disorders, to include 
anxiety and depression, the evidence of record has failed to 
show either an in-service incurrence or aggravation of a 
psychiatric disorder or a medical opinion which links the 
psychiatric disorders in question to service.  The Veteran's 
service treatment records are silent as to any psychiatric 
disorders and the claims file contains no opinion which 
relates the psychiatric disorders in question to service.  
The Veteran's claim for entitlement to service connection for 
anxiety or depression on a direct basis must therefore be 
denied.  

Regarding the Veteran's claim for psychiatric disorders on a 
secondary basis as due to or aggravated by the Veteran's 
service-connected right hip and right knee conditions, the 
Board finds the Veteran's claim must de denied..  

According to 38 C.F.R. § 3.310, a disability which is 
proximately due to or aggravated by a service-connected 
disease shall be service connected.  In this case, the 
Veteran's treatment records reported that the Veteran had 
stated that he had been depressed "since birth" and that he 
had been treated for psychiatric symptoms before service.  
The origin of the Veteran's psychiatric disorders cannot, 
therefore, be the Veteran's service-connected right hip and 
right knee conditions, and thus, the evidence has shown that 
the Veteran's psychiatric disorders are not proximately due 
these service-connected conditions.  In order to establish 
service connection on a secondary basis, the evidence must 
therefore show that the Veteran's service-connected right hip 
and right knee conditions aggravated his psychiatric 
disorders.  

In October 2006, the Veteran's VA examiner stated that it was 
probable that the Veteran's chronic pain in the leg and hip 
aggravated his depressive symptoms, but due to the complexity 
of the Veteran's history and presentation, it was not 
possible to quantify the extent of that aggravation.  In 
contrast, the Veteran's January 2008 VA examiner stated that 
the Veteran's service-connected right knee and hip conditions 
had not permanently aggravated his psychiatric conditions.  
He stated that the Veteran's psychiatric conditions were 
life-long and that the Veteran's service-connected condition 
had minimal impact on his day-to-day functioning and did not 
affect his social or vocational functioning or his mood.  

In this case, the Board finds the opinion of the Veteran's 
January 2008 VA examiner to be more probative than that of 
the October 2006 VA examiner as the January 2008 VA 
examiner's opinion specifically states the reasons for his 
opinion.  Specifically, the examiner noted the few 
limitations the Veteran's service-connected right hip and 
right knee conditions actually created and noted that neither 
the Veteran's functioning, nor his mood are affected by his 
right hip and right knee condition.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the Board may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided).  
Further, the October 2006 VA opinion is too speculative to 
establish a plausible claim because that the examiner 
indicated only that it was probable that his leg and hip 
disorder aggravated his depressive symptoms and it was not 
possible to quantify the extent of any aggravation.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

The Board finds that to the extent the 2009 VA treatment 
records noted the opinion of the Clinical Social Worker that 
depression and anxiety are related to his ongoing medical 
issues, this opinion of no probative value.  The Social 
Worker did not specify that any medical records, either 
service or postservice, were reviewed to reach that 
conclusion and did not provide any rationale for that 
conclusion.  In any event, the Board finds that this opinion 
is too speculative in nature to support a grant of service 
connection because it did not specify the medical conditions.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  Accordingly, that 
opinion is not accorded any great probative weight.  The 
probative value of that opinion is further diminished by the 
fact that the conclusion is not supported by any medical 
rationale. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).

The Board notes the Veteran's assertions, both in statements 
and in his treatment records that his service-connected 
condition aggravated his psychiatric disorder.  Initially, 
the Board notes that the Veteran's extensive treatment 
records seldom reported that the Veteran attributed his 
psychiatric disorders to his service-connected right hip and 
right knee conditions and thus it would appear even by his 
own account that any change in the Veteran's mood due to his 
service-connected conditions was fleeting.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002) (temporary 
or intermittent flare-ups of symptoms of a condition, alone, 
do not constitute sufficient evidence aggravation unless the 
underlying condition worsened).  More importantly, however, 
the Court has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Here, 
the Veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, the Veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
Veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a Veteran is not competent to offer opinions on 
medical diagnosis or causation).  Therefore, service 
connection for a psychiatric disorder, to include anxiety and 
depression, is not warranted.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
right hip and right knee disorder, thus this appeal must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a psychiatric disorder 
to include anxiety and depression and to include as secondary 
to the Veteran's service-connected right knee and right hip 
conditions is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


